Per Curiam.

We are clearly of opinion, that Leonarc was an incompetent witness to prove that he was the owner in whole or in part, of the chattels replevied. It is a fail presumption, that in some of the suits against him the plaintiffs will prevail, and though he may be able to pay then demands out of other funds, we think it is for his interest t< have these chattels applied by the officer, according to law, ir satisfaction of any judgment which may be recovered in those suits ; and we see nothing in the case to countervail tha interest.

New trial granted.